Citation Nr: 1429770	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for low back pain with arthritic changes (hereinafter low back disorder) prior to July 28, 2012.  

2.  Entitlement to an evaluation in excess of 40 percent for a low back disorder since July 28, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986 and May 1988 to May 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, the Board remanded the issue of entitlement to a rating in excess of a 20 percent rating for a low back disorder, and in a December 2012 rating decision, the 20 percent rating was increased to 40 percent, effective from July 28, 2012.  Therefore, the increased rating issue on appeal is best addressed as listed on the title page of this decision.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  For the period prior to July 28, 2012, the Veteran's low back disorder was manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of standing, walking, lifting, bending, and twisting, as well as limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.

2.  For the period since July 28, 2012, the Veteran's low back disorder has been manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of standing, walking, lifting, bending, and twisting, but with limitation of motion approximating forward flexion of the thoracolumbar spine of 30 degrees at worst.  There is no evidence of related neurological symptomatology or ankylosis, but intervertebral disc syndrome (IVDS) disease is currently diagnosed.  

3.  IVDS with incapacitating episodes of at least 4 weeks but less than 6 weeks was reported upon VA exam in July 2012.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to July 28, 2012, for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes (DCs) 5235-5243, Plate V (2013).  

2.  The criteria for a rating in excess of 40 percent since July 28, 2012, for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243, Plate V (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, March 2008 and June 2012, letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Specifically, the Board further notes that the Veteran was accorded a VA medical examination in July 2012, which, as detailed below, included statements by the examiner as to the severity of the Veteran's low back disorder.  The examiner's opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3 (2013).  

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1 (2013).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The DC criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71a, DC 5235 through 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate DC.  38 C.F.R. § 4.71a (2013).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a (2013).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for IVDS based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2013).  

Background

The record reflects that service connection for a low back disorder has been in effect for many years.  A 20 percent rating, which was increased from 10 percent, was first assigned upon rating decision in March 2003, effective from October 8, 2002.  

This appeal ensued after the Veteran filed for an increased rating in January 2008.  As already noted, the RO recently granted an increased rating of 40 percent, effective from the date of VA examination on July 28, 2012.  

Private records from 2002 and 2008 show that the Veteran was treated by his private chiropractor on numerous occasions over the years for pain, stiffness, and paresthesia of the spine.  In September 2007, his chiropractor noted that the Veteran was still able to work but should not walk for over two hours at a time.  Continuing treatment was to include traction, physical therapy, and range of motion exercises.  

VA records from 2007 and 2008 show that the Veteran was seen for various conditions and his low back pain was often mentioned as one of his physical ailments.  The Veteran underwent VA examination of the spine in April 2008.  At that time, the Veteran complained of low back pain with prevented him from walking more than a few blocks.  He said that his pain was increased with activity and he felt pain and weakness in both his legs.  He was employed as a letter carrier and was slower due to his pain.  The examiner noted that the Veteran guarded during range of motion testing and did not fully participate.  He was unable to explain the cause of the pain that he was in.  X-rays were interpreted as normal as was sensory exam.  His flexion was limited to 50 degrees.  

VA records in August 2008 include X-ray of the spine which showed small marginal osteophytes from L2 to L5.  Disc spaces were normally maintained.  There was small anterior subluxation at L5 over S1, similar to a prior study.  Spina bifida occulta was noted at the L5 level.  He was prescribed a TENS unit to use at home.  

Records from the Veteran's chiropractor dated in 2010 and 2011 document that he was limited by lumbar spine pain when walking, lifting, bending, twisting, and accomplishing home chores.  Range of motion testing in December 2011 showed forward flexion to 50 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 15 degrees, left rotation to 25 degrees, and right rotation to 20 degrees.  Neurological testing was within normal limits.  There was pain (sharp and deep) with movement, and his symptoms were aggravated by bending, lifting, and twisting.  

When examined by VA in July 2012, the examiner noted that the claims file was reviewed.  The Veteran complained of severe low back pain which radiated into the right lower leg.  Range of motion testing showed that forward flexion was to 30 degrees with pain at 10 degrees, extension was to 20 degrees with pain at 10 degrees, and right and left lateral flexion as well as right and left rotation were to 10 degrees with pain at 10 degrees.  The examiner noted that the Veteran was not able to perform repetitive motion testing because the pain was too severe.  There was guarding and muscle spasm of the thoracolumbar spine.  Neurological testing was normal, but he complained of moderate subjective symptoms.  The examiner noted that the Veteran had IVDS with incapacitating episodes during the past 12 months of at least 4 weeks but less than 6 weeks.  

Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that prior to July 28, 2012, the Veteran's low back disorder did not warrant a rating greater than 20 percent, and that, since July 28, 2012, such disability has not warranted a rating greater than 40 percent at any time.  

Prior to July 28, 2012, the Veteran's back disability was manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as walking, lifting, bending, and twisting, as well as limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.  The Board finds that such manifestations most closely approximate the criteria for a 20 percent rating under the applicable rating criteria. 

The most limited the Veteran's spine flexion was measured to be during this time period was to 50 degrees when examined by VA in April 2008.  The evidence therefore reflects that the Veteran's low back disability more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Thus, even considering the Veteran's occasional flare-ups that worsened his pain and functional impairment, and any additional functional loss due to weakness, excess fatigability, incoordination, or other such factors, the Board finds that the Veteran's disability has more closely approximated the criteria for a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine than the criteria for any higher rating.  

Beginning July 28, 2012, the Veteran's back disability has also been manifested by pain and limitation of motion with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of standing, and walking, and lifting, bending, and twisting, but with limitation of motion approximating forward flexion of the thoracolumbar spine to 30 degrees or less.  Also, as noted during the July 2012, VA examination, repetitive testing resulted in additional limitation in range of motion, and the Veteran's back disability was productive of guarding and muscle spasm of the thoracolumbar spine.  The Board finds that such manifestations most closely approximate the criteria for a 40 percent rating under the applicable rating criteria.  

Review of the evidence shows that there have never been any findings of ankylosis, inability to move the back, or fixing of the spine in extension or flexion.  The evidence therefore reflects that the Veteran's low back disability has more closely approximated forward flexion of the thoracolumbar spine to 30 degrees or less, than unfavorable ankylosis of the entire thoracolumbar spine.  Thus, again, even considering the Veteran's flare-ups and additional functional loss due to weakness, excess fatigability, incoordination, or any other such factors, the Board finds that the Veteran's disability has more closely approximated the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine than the criteria for any higher rating during this period.  

The Board has also considered the criteria for rating IVDS under DC 5243 both prior to and since July 28, 2012.  However, such incapacitating episodes were only noted at the time of the 2012 VA exam, and the examiner specifically provided that the total duration of all incapacitating episodes for the past 12 months had been at least 4 weeks but less than 6 weeks.  

Neurological manifestations of the Veteran's spine disability, specifically right leg radiculopathy, were noted at the July 2012 evaluation.  However, neurological examination has essentially been negative throughout the record.  

The Board has also considered the applicability of other DCs for rating this disability, but finds that no other DC provides a basis for higher rating.  The rating codes discussed above specifically pertain to lumbar spine disability.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   

The Board recognizes that the Veteran has reported that his back disorder does make his job as a letter carrier more difficult.  As noted above, his lumbar pain results in limitations as to walking, lifting, bending, and twisting.  The assigned ratings of 20 percent and 40 percent reflect that the Veteran's disability has been productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned ratings.  Prior to July 28, 2012, the Veteran's back disability has been found to have been manifested by pain with occasional flare-ups aggravated by, and limiting, physical activity such as long periods of standing, and walking, and lifting, bending, and twisting, and limitation of motion approximating limitation of forward flexion of the thoracolumbar spine greater than 30 degrees.  Beginning July 28, 2012, it has been found to be manifested by similar, but more severe, symptoms and limitation of motion approximating forward flexion of the thoracolumbar spine to 30 degrees or less and guarding and muscle spasm of the thoracolumbar spine.  Such manifestations are reasonably contemplated by the schedular criteria for 20 and 40 percent ratings under the General Rating Formula for Diseases and Injuries of the Spine, which, even considering Deluca, contemplate the Veteran's levels of back disability for those periods.  Even accepting that any symptoms of IVDS are manifestations of the service-connected disability, higher ratings are provided for increased symptoms.  The Veteran's symptoms are contemplated by the rating schedule and the assigned evaluations are adequate.  Referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 20 percent prior to July 28, 2012, and in excess of 40 percent therefrom, for a low back disorder, is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


